DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 & 15-16, in the reply filed on August 4th, 2022 is acknowledged.
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4th, 2022.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauterbach et al. (DE 102006027213 A1) (hereinafter “Lauterbach”).
Regarding claims 1-2, 4, and 7-9, Lauterbach teaches a textile layer arrangement for detection/sensing [0012, 0073] comprising at least one sensor surfaces comprising an electrically conductive textile (first/second electrode) (All Figs. [10]) [0096-0097] disposed and connected between first and second insulating/non-conductive textile layers (All Figs. [1] & [13]) comprising a fleece (nonwoven) structure [0023-0025], wherein the first surface of the first textile layer further comprises leads (All Figs. [7]) and conductive tracks (wiring pattern{s}) (All Figs. [9]) electrically continuous with the sensor surface [0088, 0096-0097], and a ground/shield electrically conductive layer (All Figs. [11]) also comprising an electrically conductive textile is further connected to the first textile layer [0094], wherein mechanical attachment between textile layers is done via textile connection techniques stitching/sewing or gluing (fusing) such as along the edge (All Figs. [80]) [0064, 0070, 0103, 0119].

Claims 3, 5-6, & 16 are rejected under 35 U.S.C. 103 as obvious over Lauterbach, optionally in view of O’Brien et al. (WO 2014/204323 A1) (hereinafter “O’Brien”).
Regarding claims 3 and 5, the first non-conductive textile positioned between the sensor fabric and ground/shielding fabric is not taught to be a stitched layered structure.
Providing the first textile layer as a first/second textile bilayer is considered a duplication of parts, wherein it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Alternatively, and regarding claims 6 and 16, O’Brien teaches a fabric sensor comprising conductive fabric electrodes bonded to one or both sides of a dielectric spacer fabric (pg. 8, lines 1-6) by the way of sewn stitches, wherein the fabric may comprise a single layer having electrodes stitched to both sides or comprise separate layers having electrodes stitches thereto (Fig. 5) be doubled and/or sewn on the edges to prevent stitches entirely through the sensor area (Fig. 6 & Fig. 7), which may be done as a plurality of conductive and dielectric layers stitched/sewn together (pg. 8, line 32 – pg. 9, line 8; pg. 13, line 14 – pg. 14, line 10; pg. 17, line 33 – pg. 18, line 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a bilayer dielectric fabric layer. One of ordinary skill in the art would have been motivated to form a thicker dielectric layer using conventional thickness fabrics (pg. 13, lines 22-32).
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to provide edge stiches of adjacent/encapsulating dielectric layers outside the conductive fabrics in plan view. One of ordinary skill in the art would have been motivated to provide tabs and/or to prevent stitches connecting electrodes in the sensor region (pg. 13, line 22 – pg. 14, line 4).

Claims 1-2, 4, 7-10, & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krobok et al. (U.S. Pub. No. 2007/0246120 A1) (hereinafter “Krobok”), wherein claim 9 is alternatively rejected under 35 U.S.C. 103 as obvious over Krobok in view of Sunshine et al. (U.S. Pub. No. 2019/0013274 A1) (hereinafter “Sunshine”).
Regarding claims 1-2, 4, 7-10, and 15-16, Krobok teaches an occupant recognition system integrated in the seat of a motor vehicle [0002] comprising first and second flat electric conductors formed from conductive textiles such as silver coated nylon knits (All Figs. [3/3’]) [0013, claim 3] the first conductive fabric disposed between an outer (electrode) cover (All Figs. [1]) of a nonwoven fabric and spacing material (All Figs. [5]) of a nonwoven fabric, the second conductive fabric disposed between a nonwoven backing (All Figs. [2]), all layers being sewn (seamed) to adjacent layers in an oversewn region (All Figs. [6]), which extends into areas outside area(s) in which the first and second conductive fabrics are disposed, wherein the first and second conductive fabrics comprise non-overlapping (displaced/distant) edges in plan view (Figs. 2-3).
Further regarding claim 9, wherein the silvered portion of the conductive fabric may be electrically continuous with and formed/disposed on the insulating fabric surface.
Alternatively, Sunshine teaches a conductive fabric useable as forming a capacitive sensor electrode [0034], wherein additional adjacent layers may contain other layers such as layers of material containing patterned metal traces (wiring) [0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an adjacent non-conductive fabric layer with wiring traces for connection to the conductive fabric. One of ordinary skill in the art would have been motivated to form known additional layers for conductive fabrics [0042].
Further regarding claim 16, prior art is also taught not having a protective layer, wherein adjacent dielectric layers are sewn only in areas without conductive layers therein [0003].

Claims 3 & 5-6 are rejected under 35 U.S.C. 103 as obvious over Krobok, as applied to claim 1 above, optionally in view of O’Brien et al. (WO 2014/204323 A1) (hereinafter “O’Brien”).
Regarding claims 3 and 5, the first non-conductive textile positioned between the sensor fabric and ground/shielding fabric is not taught to be a stitched layered structure.
Providing the first textile layer as a first/second textile bilayer is considered a duplication of parts, wherein it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Alternatively, and regarding claims 6 and 16, O’Brien teaches a fabric sensor comprising conductive fabric electrodes bonded to one or both sides of a dielectric spacer fabric (pg. 8, lines 1-6) by the way of sewn stitches, wherein the fabric may comprise a single layer having electrodes stitched to both sides or comprise separate layers having electrodes stitches thereto (Fig. 5) be doubled and/or sewn on the edges to prevent stitches entirely through the sensor area (Fig. 6 & Fig. 7), which may be done as a plurality of conductive and dielectric layers stitched/sewn together (pg. 8, line 32 – pg. 9, line 8; pg. 13, line 14 – pg. 14, line 10; pg. 17, line 33 – pg. 18, line 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a bilayer dielectric fabric layer. One of ordinary skill in the art would have been motivated to form a thicker dielectric layer using conventional thickness fabrics (pg. 13, lines 22-32).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krobok, as applied to claim 10 above, in view of Schechkenbach et al. (WO 2008/148713 A1) (hereinafter “Schechkenbach “) OR Nii et al. (U.S. Pub. 2016/0107551 A1) (hereinafter “Nii”), and optionally Chabach et al. (LU 91866 B1) (hereinafter “Chabach”).
Krobok teaches that the sensor device having an outer (electrode) cover is integrated in a motor vehicle seat [0002] and is beneficially air permeable [0002, 0018] but does not teach how.
Schechkenback teaches a capacitive sensor for a motor vehicle seat [0001, 0004], wherein the sensor system comprises an electrode arrangement having a sandwich structure virtually identical to that of Krobok comprising a sensing textile electrode, larger area textile shielding electrode, separated by an insulated spacing textile, which is then arranged between two outer fabric layers, wherein the electrode arrangement is integrated between the trim cover and the cushion of the seating portion such that the outer fabric layer facing the sensing electrode faces the surface of the seat [0016].
	OR
Nii teaches a seat cover comprising a surface material and flexible materials (lining) [0029] connected to a breathable functional layer used as a capacitive sensor [0032, 0034].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the outer fabric adjacent the sensing layer of the (breathable) capacitive sensing device as facing the outside of a vehicle seat or seat lining. One of ordinary skill in the art would have looked to art for methods to integrate a known product into the seating.
However, neither reference teaches a color of the outer fabric to be the same as the cover of the vehicle seat.
The color of the electrode cover matching that of the outer surface of the vehicle seat or lining is considered an aesthetic design change, wherein it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 I.
Alternatively, Chabach teaches that a capacitive sensor sewn to the trim of a vehicle seat is preferably hidden/invisible [0016].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a color to a substantially adjacent layer that is similar/identical to a visible layer, wherein it is well-known in the art of camouflage to use similar or matching colors to hide underlaying layers.

Claims 1, 9, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitou et al. (U.S. Pub. No. 2003/0151240 A1) (hereinafter “Saitou”), wherein claim 9 is alternatively rejected under 35 U.S.C. 103 as obvious over Saitou in view of Deaett et al. (U.S. Pub. No. 2005/0235482 A1) (hereinafter “Deaett”) OR Park et al. (KR 2017-077514 A) (hereinafter “Park”).
Regarding claims 1, 9, and 15, Saitou teaches a passenger detection system (sensor device) for a vehicular seat [0002 0008-0009, 0012-0014] comprising at least one antenna electrode comprising a conductive fabric firmly supported and attached to an insulating base member comprising a nonwoven fabric [0193, 0242, 0299, 0334, 0427] via sewing (seaming) or fusion [0263, 0229, 0334], wherein the passenger detection system is disposed under an outer covering [0046, 0049, 0193, 0242, 0248-0249, 0298, 0333, 0379-0380], and wherein the wiring portion of the conductive fabric may be electrically continuous with and formed/disposed on the insulating base surface [0275, 0299, 0334].
Alternatively regarding claim 9, Deaett teaches a fabric antenna comprising conductive fabrics forming antennas on a receiving surface and a ground plane separated by a spacing dielectric fabric layer, wherein the antennas are connected/continuous with conductive feed lines are further provided on the receiving surface via additional conductive cloth members or through stitching [0044, 0047].
	OR
Park teaches capacitive seat sensor comprising a plurality of conductive fabric regions, wherein the conductive fabric regions (All Figs. [322]) are attached to a circuit board (All Figs. [330]) via metal wires also disposed on the first surface (All Figs. [324]).
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to additionally provide lines/wiring pattern connecting the cloth antennas to each other [Deaett] and/or a computing device [Park] on the first textile layer.

Claims 2-8, 10, & 16 are rejected under 35 U.S.C. 103 as obvious over Saitou, as applied to claim 1 above, in view of Chamadiya et al. (DE 102008049112 A1) (hereinafter “Chamadiya”), with claims 2-6, & 16, optionally further in view of Chu et al. (U.S. Pub. No. 2010/0147562 A1) (hereinafter “Chu”) AND/OR O’Brien et al. (WO 2014/204323 A1) (hereinafter “O’Brien”).
Regarding claims 2-8, 10, and 16, Saitou does not teach an additional conductive fabric based electrode on an opposing surface of the insulating base member or an additional insulating layer.
Chamadiya teaches a sensor for a seat or couch of a motor vehicle [0001, 0005] in or under a cover for a noncontacting measurement [0027-0028], wherein a plurality of spaced apart electrodes are each provided as conductive fabrics comprising a sensing electrode (All Figs. [S2]) and a larger area guard electrode (All Figs. [S4]) having offset (displaced/distant) edges, which enhances sensing function and does not require direct contact with skin [0006, 0022-0023], wherein the first and second electrodes are spaced apart by a thicker insulating textile (All Figs. [S3]) and formed between first (All Figs. [S1]) and fifth (All Figs. [S5]) insulating textiles [0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a second larger area conductive fabric facing/overlapping but also offset from the edges of the first conductive electrode fabric in plan view on the opposing surface of the insulating base fabric, each electrode layer further covered by an outer insulating fabric. One of ordinary skill in the art would have been motivated to provide an increased sensitivity to a non-contacting sensing electrode in a vehicle seat fabric-based sensor [0022-0023].
Further regarding claims 2-6 and 16, a method of connecting these additional layers is not taught by Chamadiya.
Chu teaches an electronic textile comprising a fabric antenna for vehicles [0002-0003], wherein a conductive fabric is cut to a shape and layered above and/or below a non-conductive fabric to form a construct, and further adding a cover fabric layer, bottom fabric layer, and/or ground plane conductive fabric, or by layering multiple constructs, to form a multilayer device [0023], wherein the non-conductive fabric can be a felt (nonwoven) [0077] and the attachment is done via border stitching (All Figs. [17]) with optional fill stitches (All Figs. [18]) [0024].
	AND/OR
O’Brien teaches a fabric sensor comprising conductive fabric electrodes bonded to one or both sides of a dielectric spacer fabric (pg. 8, lines 1-6) by the way of sewn stitches, wherein the fabric may comprise a single layer having electrodes stitched to both sides or comprise separate layers having electrodes stitches thereto (Fig. 5) be doubled and/or sewn on the edges to prevent stitches entirely through the sensor area (Fig. 6 & Fig. 7), which may be done as a plurality of conductive and dielectric layers stitched/sewn together (pg. 8, line 32 – pg. 9, line 8; pg. 13, line 14 – pg. 14, line 10; pg. 17, line 33 – pg. 18, line 5).
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for methods on layering multiple functional conductive fabrics and multiple dielectric/insulating fabrics, wherein a second conductive fabric would have been attached to one or both of the spacing and bottom insulating layers adjacent the second surface of the spacing insulating layer.
Further regarding claim 3, providing the first textile layer as a first/second textile bilayer is considered a duplication of parts, wherein it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a bilayer dielectric fabric layer. One of ordinary skill in the art would have been motivated to form a thicker dielectric layer using conventional thickness fabrics (pg. 13, lines 22-32).
Further regarding claims 6 and 16, it would have been obvious to one of ordinary skill in the art at the time of invention to provide edge stiches of adjacent/encapsulating dielectric layers outside the conductive fabrics in plan view. One of ordinary skill in the art would have been motivated to border stitch for attachment purposes [Chu] AND/OR provide tabs and/or to prevent stitches connecting electrodes in the sensor region (O’Brien; pg. 13, line 22 – pg. 14, line 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Chamadiya, as applied to claim 10 above, optionally in view of Chabach et al. (LU 91866 B1) (hereinafter “Chabach”).
Regarding claim 11, Saitou/Chamadiya teach a sensor device for attachment under the cover of vehicular seats comprising in sequence from the cover an upper insulating nonwoven fabric, a conductive fabric sensing electrode, an insulating spacer fabric, a conductive fabric guard/shielding electrode, and an lower insulating nonwoven fabric. However, neither reference teaches a color of the outer fabric to be the same as the cover of the vehicle seat.
The color of the electrode cover matching that of the outer surface of the vehicle seat or lining is considered an aesthetic design change, wherein it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 I.
Alternatively, Chabach teaches that a capacitive sensor sewn to the trim of a vehicle seat is preferably hidden/invisible [0016].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a color to a substantially adjacent layer that is similar/identical to a visible layer, wherein it is well-known in the art of camouflage to use similar or matching colors to hide underlaying layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 24th, 2022